 



EXHIBIT 10.22.2

FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This First Amendment to Amended and Restated Loan and Security Agreement is
entered into as of March 19, 2004 (the “Amendment”), by and between COMERICA
BANK, successor by merger to Comerica Bank — California (“Bank”) and MANTAS,
INC. (“Borrower”).

RECITALS

     Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 15, 2002, as amended (the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. The reference to “through the Revolving Maturity Date” in
Section 2.1(c)(i) of the Agreement is hereby amended to read “through
December 14, 2003”.

     2. The reference to “, and any other amounts due under this Agreement,” in
Section 2.1(c)(ii) of the Agreement is hereby deleted in its entirety.

     3. A new Section 2.1(e) is hereby added to the Agreement to read as
follows:

          (c) Facility B Equipment Advances.

          (i) Subject to, and upon the terms and conditions of this Agreement,
at any time from the date hereof through March 19, 2005, Bank agrees to make
advances (each, a “Facility B Equipment Advance” and, collectively, the
“Facility B Equipment Advances”) to Borrower in an aggregate amount not to
exceed Two Million Dollars ($2,000,000). Each Facility B Equipment Advance shall
not exceed one hundred percent (100%) of the invoice amount of new equipment,
furniture, software, and leasehold improvements (which Borrower shall, in any
case, have purchased within one hundred twenty (120) days of the date of the
corresponding Facility B Equipment Advance), excluding taxes, shipping, warranty
charges, freight discounts and installation expenses. Facility B Equipment
Advances for software and leasehold improvements will be limited to Seven
Hundred Fifty Thousand Dollars ($750,000) in the aggregate (“Facility B Software
Advances”). Facility B Equipment Advances for equipment and furniture are
hereinafter referred to as “Standard Facility B Equipment Advances”.

          (ii) Interest shall accrue from the date of each Standard Facility B
Equipment Advance at the rate specified in Section 2.3, and shall be payable
monthly on the 19th day of each month through the Facility B Equipment Maturity
Date. Any Standard Facility B Equipment Advances that are outstanding on
June 19, 2004, shall be payable in thirty-three (33) equal monthly installments
of principal, plus all accrued interest, beginning on July 19, 2004, and
continuing on the same day of each month thereafter through the Facility B
Equipment Maturity Date. Any Standard Facility B Equipment Advances that are
outstanding on September 19, 2004 (which were not outstanding on June 19, 2004),
shall be payable in thirty (30) equal monthly installments of principal, plus
all accrued interest, beginning on October 19, 2004, and continuing on the same
day of each month thereafter through the Facility B Equipment Maturity Date. Any
Standard Facility B Equipment Advances that are outstanding on December 19, 2004
(which were not outstanding on September 19, 2004), shall be payable in
twenty-seven (27) equal monthly installments of principal, plus all accrued
interest, beginning on January 19, 2005, and continuing

1



--------------------------------------------------------------------------------



 



on the same day of each month thereafter through the Facility B Equipment
Maturity Date. Any Standard Facility B Equipment Advances that are outstanding
on March 19, 2005 (which were not outstanding on December 19, 2004) shall be
payable in twenty-four (24) equal monthly installments of principal, plus all
accrued interest, beginning on April 19, 2005, and continuing on the same day of
each month thereafter through the Facility B Equipment Maturity Date, at which
time all amounts owing under this Section 2.1(e), and any other amounts owing
under this Agreement, shall be immediately due and payable. Standard Facility B
Equipment Advances, once repaid, may not be reborrowed. Borrower may prepay any
Standard Facility B Equipment Advances without penalty or premium.

          (iii) Interest shall accrue from the date of each Facility B Software
Advance at the rate specified in Section 2.3 hereof, and shall be payable
monthly on the 19th day of each month through the Facility B Software Maturity
Date. Any Facility B Software Advances that are outstanding on June 19, 2004,
shall be payable in twenty-one (21) equal monthly installments of principal,
plus all accrued interest, beginning on July 19, 2004, and continuing on the
same day of each month thereafter through the Facility B Software Maturity Date.
Any Facility B Software Advances that are outstanding on September 19, 2004
(which were not outstanding on June 19, 2004), shall be payable in eighteen
(18) equal monthly installments of principal, plus all accrued interest,
beginning on October 19, 2004, and continuing on the same day of each month
thereafter through the Facility B Software Maturity Date. Any Facility B
Software Advances that are outstanding on December 19, 2004 (which were not
outstanding on September 19, 2004), shall be payable in fifteen (15) equal
monthly installments of principal, plus all accrued interest, beginning on
January 19, 2005, and continuing on the same day of each month thereafter
through the Facility B Software Maturity Date. Any Facility B Software Advances
that are outstanding on March 19, 2005 (which were not outstanding on
December 19, 2004), shall be payable in twelve (12) equal monthly installments
of principal, plus all accrued interest, beginning on April 19, 2005, and
continuing on the same day of each month thereafter through the Facility B
Software Maturity Date, at which time all amounts due under this
Section 2.1(e)(iii) shall be immediately due and payable. Facility B Software
Advances, once repaid, may not be reborrowed. Borrower may prepay any Facility B
Software Advances without penalty or premium.

          (v) When Borrower desires to obtain a Facility B Equipment Advance,
Borrower shall notify Bank (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:30 p.m. Eastern time three Business
Days before the day on which the Facility B Equipment Advance is to be made.
Such notice shall be substantially in the form of Exhibit C. The notice shall be
signed by a Responsible Officer, or a designee thereof, and shall include a copy
of the invoice for any equipment, software, furniture, or leasehold improvements
to be financed.

     4. A new Section 2.3(a)(iii) is hereby added to the Agreement to read as
follows:

          (iii) Facility B Equipment Advances. Except as set forth in Section
2.3(b), (A) the Standard Facility B Equipment Advances shall bear interest, on
the outstanding daily balance thereof, at a rate equal to one percent (1.0%)
above the Prime Rate, and (B) the Facility B Software Advances shall bear
interest, on the outstanding daily balance thereof, at a rate equal to two
percent (2.0%) above the Prime Rate.

     5. Section 2.5(a)(iii) of the Agreement is hereby amended in its entirety
to read as follows:

          (iii) Borrower shall pay to Bank a Non-Use Fee equal to one tenth of
one percent (0.10%) per annum of the average unused portion of the availability
under the Committed Revolving Line. Such fee shall be payable in semi-annual
installments on September 19, 2004 and on the Revolving Maturity Date. Each
installment shall be calculated on the average unused portion of the Revolving
Line during the preceding six months.

2



--------------------------------------------------------------------------------



 



     6. Section 6.7 of the Agreement is hereby amended in its entirety to read
as follows:

          6.7 Financial Covenants.

          (a) Quick Ratio. Borrower shall maintain at all times a ratio of Quick
Assets to Current Liabilities plus, to the extent not already included therein,
all Indebtedness (including without limitation any Contingent Obligations) owing
from Borrower to Bank, less deferred revenue, of at least 1.25 to 1.00. The
portion of Borrower’s Quick Assets made up of unrestricted cash shall not be
less than Two Million Dollars ($2,000,000) at any time.

          (b) Minimum New Contracts. During each quarter, the Borrower shall
enter into New Contracts having an aggregate contractual value of not less than
the following: (i) for the calendar quarter ending March 31, 2004 — $5,000,000,
(ii) for the calendar quarter ending June 30, 2004 — $9,000,000; (iii) for the
calendar quarter ending September 30, 2004 — $6,000,000; and (iv) for the
calendar quarter ending December 31, 2004 — $14,000,000. The minimum New
Contracts for subsequent years during the term hereof shall be set by the Bank
on an annual basis prior to the beginning of each calendar year, based on
Borrower’s plan, which plan shall be acceptable to Bank and shall be received by
Bank on or before December 15 of each year.

     7. The following defined terms are hereby added to or amended in Exhibit A
to the Agreement to read as follows:

          “Committed Revolving Line” means a credit extension of up to Two
Million Seven Hundred Fifty Thousand Dollars ($2,750,000).

          “Credit Extension” means each Advance, Equipment Advance, Letter of
Credit, Facility B Equipment Advance, or any other extension of credit by Bank
for the benefit of Borrower hereunder.

          “Eligible Accounts” means those Accounts that arise in the ordinary
course of Borrower’s business that comply with all of Borrower’s representations
and warranties to Bank set forth in Section 5.3; provided, that Bank may change
the standards of eligibility by giving Borrower thirty (30) days prior written
notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following:

          (a) Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;

          (b) Accounts with respect to an account debtor, twenty-five percent
(25%) of whose Accounts the account debtor has failed to pay within ninety
(90) days of invoice date;

          (c) Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;

          (d) Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional;

          (e) Accounts with respect to which the account debtor is an Affiliate
of Borrower;

          (f) Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;

3



--------------------------------------------------------------------------------



 



          (g) Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States;

          (h) Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower
(including without limitation invoices for down payments for deployment services
and licenses), but only to the extent of any amounts owing to the account debtor
against amounts owed to Borrower;

          (i) Except as otherwise provided in (j), Accounts with respect to an
account debtor, including Subsidiaries and Affiliates, whose total obligations
to Borrower exceed twenty-five percent (25%) of all Accounts, to the extent such
obligations exceed the aforementioned percentage, except as approved in writing
by Bank;

          (j) Accounts with respect to a domestic account debtor, including
Subsidiaries and Affiliates, whose credit rating is at least Baa1/BBB+ from
either Standard & Poor’s Corporation or Moody’s Investors Service and whose
total obligations to Borrower exceed thirty five percent (35%) of all Accounts,
to the extent such obligations exceed the aforementioned percentage, except as
approved in writing by Bank;

          (k) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;

          (l) Credit balances over 90 days from invoice date; and

          (m) Accounts the collection of which Bank reasonably determines after
inquiry and consultation with Borrower to be doubtful.

          “Eligible Foreign Accounts” means Accounts with respect to which the
account debtor does not have its principal place of business in the United
States and that (i) are supported by one or more letters of credit or credit
insurance in an amount and of a tenor, and issued by a financial institution,
acceptable to Bank, (ii) Accounts on which the account debtor is Barclays, ABN
Amro, or Banco Bilbao, or (iii) that Bank approves on a case-by-case basis.

          “Facility B Equipment Advance” has the meaning set forth in
Section 2.1(e).

          “Facility B Equipment Maturity Date” means March 19, 2007.

          “Facility B Software Maturity Date” means March 19, 2006.

          “Net Trade Accounts Receivables” means bona-fide, billed accounts
receivable net of allowances for bad debt.

          “New Contracts” means a binding contract with a new or an existing
customer of Borrower pursuant to which such customer agrees to purchase for an
agreed-upon price software, maintenance, and/or services from Borrower that such
customer had not previously purchased from Borrower, with respect to which an
executed contract has been delivered to Bank. A renewal or extension of an
existing contract shall not be considered a New Contract.

          “Quick Assets” means, at any date as of which the amount thereof shall
be determined, the unrestricted cash and cash-equivalents plus Net Trade
Accounts Receivable of Borrower determined in accordance with GAAP for private
companies.

          “Revolving Maturity Date” means March 18, 2005.

4



--------------------------------------------------------------------------------



 



     8. Exhibit E to the Agreement is hereby amended in its entirety to read as
Exhibit E attached hereto.

     9. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement, except to the extent such
security interest are being released pursuant to Section 17 above.

     10. Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

     11. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

     12. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

          (a) this Amendment, duly executed by Borrower;

          (b) Corporate Resolutions to Borrow;

          (c) disbursement instructions, an agreement to provide insurance, and
auto-debit authorizations;

          (d) a nonrefundable amendment fee equal to $7,500 plus an amount equal
to all Bank Expenses incurred through the date of this Amendment; and

          (e) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

              MANTAS, INC.
 
       
 
       

  By:   /s/ Daniel R. Ilisivech

       
 
       

  Title:   Chief Financial Officer

       
 
       

  Name:   Daniel R. Ilisivech

       
 
       
 
            COMERICA BANK
 
       
 
       

  By:   /s/ Bradley Steele

       
 
       

  Title:   First Vice President

       
 
       

  Name:   Bradley Steele

       

6



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK
FROM:
  MANTAS, INC.

The undersigned authorized officer of MANTAS, INC. hereby certifies that in
accordance with the terms and conditions of the Amended and Restated Amended and
Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
___with all required covenants, including without limitation the ongoing
registration of intellectual property rights in accordance with Section 6.8,
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

                  Reporting Covenant   Required       Complies
 
               
Monthly financial statements
  Monthly within 30 days       Yes   No
Annual (CPA Audited)
  FYE within 120 days       Yes   No
10K and 10Q
  (as applicable)       Yes   No
A/R & A/P Agings, Borrowing Base Cert.
  Monthly within 20 days       Yes   No
A/R Audit
  Initial and Semi-annual       Yes   No
IP Report
  Quarterly within 30 days       Yes   No
New Contracts
  Quarterly within 5 days       Yes   No
 
                Financial Covenant   Required   Actual   Complies
 
               
Minimum Quick Ratio
  1.25:1.00*   ____:1.00   Yes   No
New Contracts
               
For Quarter ending 3/31/04
  $5,000,000   $—   Yes   No
For Quarter ending 6/30/04
  $9,000,000   $—   Yes   No
For Quarter ending 9/30/04
  $6,000,000   $—   Yes   No
For Quarter ending 12/31/04
  $14,000,000   $—   Yes   No
 
               
*including at least $2MM unrestricted cash
               



 
Comments Regarding Exceptions:   See Attached.
 
 
 
Sincerely,
 
 
 
 
SIGNATURE
 
 
 
TITLE
 
 
 
DATE

BANK USE ONLY



Received by: 
 

AUTHORIZED SIGNER



Date: 
 

Verified: 
 

AUTHORIZED SIGNER



Date: 
 

      Compliance Status
    Yes                    No



7